United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40888
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYNALDO QUIROZ-ESCOBEDO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-123-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Reynaldo Quiroz-Escobedo appeals his guilty plea conviction

for importation of more than 50 grams of methamphetamine.

Quiroz-Escobedo argues that 21 U.S.C. §§ 952 and 960 were

rendered facially unconstitutional by Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).   Quiroz-Escobedo concedes that his argument

is foreclosed by our opinion in United States v. Slaughter, 238

F.3d 580, 581-82 (5th Cir. 2000), which rejected a broad

Apprendi-based attack on the constitutionality of 21 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40888
                                  -2-

§ 841.    He raises the issue only to preserve it for Supreme Court

review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Slaughter exists.

Accordingly, Quiroz-Escobedo’s argument is indeed foreclosed.

The judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.